Case 1:20-cv-00216-MSM-PAS Document 173-1 <font color=teal>(Case Participants)</font>
                     Filed 06/14/20 Page 1 of 2 PageID #: 10300



                                            Garyl Alexis

  Biographical Information

     •   Garyl Alexis is a 30-year old immigrant from Haiti, who came to the United States more
         than 25 years ago when he was four years old. See Ex. A (Declaration of Garyl Alexis) at
         ¶ 1. Prior to being detained, he resided in Stratford, Connecticut with his aunt, Myrlande
         Alexis, who raised him and whom he calls his mom. See Ex. B (Declaration of Myrlande
         Alexis) at ¶¶ 3-4, 25; Ex. A at ¶ 5. Ms. Alexis is a U.S. citizen. Ex. B at ¶ 2.
     •   Mr. Alexis came to the United States as a four-year-old and grew up in Connecticut. Ex.
         A at ¶ 2. He has a large, close-knit family network in and around Stratford, Connecticut,
         including his aunts Myrlande Alexis and Margarette Lemeau, his father and stepmother
         Ferrer and Evelyn Alexis, and a number of siblings and cousins, nearly all of whom are
         U.S. citizens and lawful permanent residents. See id. at ¶ 3; see also Ex. B at ¶¶ 4, 25.
         His family has actively participated in his immigration case and supported his efforts to
         remain in the United States. See Ex. B at ¶¶ 21-23.
     •   Mr. Alexis speaks English and does not speak another language. See Ex. A at ¶ 2.

  Immigration History

     •   Mr. Alexis came to the United States as a four-year-old, and did not realize that he was
         not a citizen or permanent resident until he graduated from high school. Ex. A at ¶ 7.
     •   Mr. Alexis and his family made several efforts to obtain legal status for him, and he did
         once have Temporary Protected Status. See Ex. A at ¶ 8; Ex. B at ¶¶ 21-23. However,
         his TPS expired, and other efforts have not resulted in his gaining legal status, despite the
         fact that he has essentially lived his whole life in the United States and nearly everyone in
         his close family is a U.S. citizen. See id.
     •   Mr. Alexis was detained by ICE on October 10, 2019. In his first hearing before the
         immigration court on January 10, 2019, Mr. Alexis represented himself pro se, and an
         immigration judge denied him relief from removal. With the help of an immigration
         attorney, Mr. Alexis filed an appeal of that order with the Board of Immigration Appeals
         (“BIA”), which remanded the matter back to the immigration court. On October 15,
         2019, an immigration judge again denied Mr. Alexis relief from removal. Mr. Alexis has
         filed another appeal of that decision to the BIA, which is currently pending.

  Proposal for Release

     •   If released, either of Mr. Alexis’s aunts, Margarette Lemeau or Myrlande Alexis, will
         pick him up and bring him back to Ms. Lemeau’s home at 140 Emerald Pl., Stratford, CT
         06614, where he will remain. See Ex. C (Declaration of Collin W. Park) at ¶ 3.
     •   Ms. Lemeau’s home is sufficient to allow Mr. Alexis to maintain social distancing and
         abide by any conditions the Court may impose. See id. at ¶ 4.
     •   Ms. Lemeau will take all steps she can to ensure Mr. Alexis complies with the Court or
         ICE’s conditions. See id. at 5. Ms. Lemeau and her family will run errands for Mr.
         Alexis and ensure that he isolates himself from the community as well as from other
         members of the household for at least 14 days. See id. In addition, Mr. Alexis’s large
         network of family in Stratford, including Ms. Alexis, will support Mr. Alexis during his

                                                   1
Case 1:20-cv-00216-MSM-PAS Document 173-1 <font color=teal>(Case Participants)</font>
                     Filed 06/14/20 Page 2 of 2 PageID #: 10301



         release and ensure that he complies with the Court and ICE’s conditions. See id.

  Medical Conditions

     •   [REDACTED]

  Criminal History

     •   In 2017, Mr. Alexis was convicted of first degree robbery and second degree threatening
         in connection with an incident that occurred in May 2015. This is the only encounter
         with law enforcement Mr. Alexis has had, and between his arrest and subsequent
         conviction, Mr. Alexis was released on bond without incident. Mr. Alexis’s conviction
         stemmed from an incident in which he displayed a gun during the commission of a
         robbery; no one was physically harmed during the encounter. For this conviction, he was
         sentenced to eight years incarceration, execution suspended after 3 years, with five years
         of probation. Mr. Alexis served three years and is currently on probation.
     •   Mr. Alexis regrets the May 2015 incident, has served his sentence, and seeks to turn his
         life around. See Ex. A at ¶ 12. Outside of that isolated incident which is out of his
         character, Mr. Alexis has been a positive influence and role model for his younger
         siblings and cousins, and an upstanding member of his community. See Ex. B at ¶¶ 24-
         28; Exs. D-E (Letters of Support from Joanne Pierre-Louis and Vivaldi Demas). In
         addition, Mr. Alexis has an exceptionally strong support system from his extended family
         around him. If released, he would not pose a danger to the community.

  Other Relevant Considerations

     •   As part of his immigration filings, Mr. Alexis has submitted numerous declarations and
         letters of support from his family and friends, only a portion of which are discussed
         above and attached as exhibits here. Exs. B, D-E. They speak to how much support he
         has around him and about his character aside from the isolated mistake in May 2015. His
         strong network of family and friends in his hometown in Connecticut will ensure that Mr.
         Alexis complies with all the conditions of his release. If released, Mr. Alexis will be a
         positive influence on everyone around him, not a danger to the community.
     •   Mr. Alexis has grown up and lived essentially his whole life in Connecticut. He has his
         entire family in Connecticut. This is his home. Moreover, he still has his immigration
         appeal pending before the BIA and has a hope of remaining in the United States, the only
         home country he has ever known. If released, he will not run from his home and from his
         entire family, and will not be a flight risk.




                                                 2
